DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0154604, filed on 11/18/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 was filed after the mailing date of the 05/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 138, 140.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 11194507 B2).

Referring to claim 20, Lee teaches an operating method of a controller, the operating method comprising:
allowing, within a buffer comprising plural segments, a size for a request group; ([Lee Col 8 lines 26-37] In the example of FIG. 4, the buffer manager 136 may decide, for each of the segments, whether that segment is a dynamic segment or the static segment. For example, the buffer manager 136 may decide that the first to sixth segments are dynamic segments and the seventh to 12.sup.th segments are static segments.
The host interface 132 may receive a command from the host 102 and queue the command to an internal command queue (not shown). The buffer manager 136 may decide the segment attribute of each of the segments based on the kind and attribute of the queued command and the size of the data to be buffered in response to the command.) (The buffer manager decides which data is to be buffered, thus allowing it to be put in the buffer, as it does in the subsequent sections. [Lee Col 8 line 62-Col 9 line 10])
allocating, within the allowed size, one or more available segments among the segments in response to a request belonging to the request group; and ([Lee Col 8 lines 52-61] The buffer manager 136 may calculate the size of the read data, the size of the write data, and the size of the map data to be buffered in the buffer 300 based on the kind and attribute of the commands queued in the command queue and the size of the data to be buffered in response to the commands. The buffer manager 136 may be able to decide the number of the segments that may be allocated for each of the read buffer allocation request, the write buffer allocation request, and the map cache buffer allocation request based on the calculation result.)
controlling, with the allocated segments, a memory device to perform an operation in response to the request, ([Lee Col 9 lines 24-34] For example, when there is a map buffer allocation request, even if the first and second segments are all allocated for a read operation, the minimum map caching operation may be performed by allocating the seventh and eighth segments for the map buffer allocation request.)
wherein the allowed size is less than a whole size of the buffer. ([Lee Col 9 lines 17-23] In other words, the first segment and the second segment may be set in response to all kinds of buffer allocation requests. The third segment and the fourth segment may be allocated in response to the read buffer allocation request and the write buffer allocation request. The fifth segment and the sixth segment may be dedicated to the read buffer allocation request.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


    PNG
    media_image1.png
    368
    120
    media_image1.png
    Greyscale
Claim(s) 1, 3-9, 11, 13-14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 11194507 B2) and farther in view of Swing (US 20100262738 A1).

Claim 1. A controller that controls a memory device, the controller comprising:
a buffer including a plurality of segments;
a host interface configured to determine a command group of a command from a host on the basis of an attribute of the command;
and a buffer manager configured to allocate a free segment when there is available free segment among the plurality of segments in response to a segment allocation request from the host interface, 
wherein the host interface is further configured to process data associated with the command by using the allocated segment.

Referring to claim 1, Lee teaches a controller that controls a memory device, the controller comprising: ([Lee Claim 1] A controller for controlling a memory device)
a buffer including a plurality of segments; ([Lee Claim 1] a buffer including a plurality of segments)
Lee teaches command processing, but does not disclose determining a command group of a command.
Swing teaches a host interface configured to determine a command group of a command from a host on the basis of an attribute of the command; and ([Swing 0019-21, 24] the controller may be configured to receive multiple groups of commands from the host, wherein each of the commands includes a group number to identify the commands as part of one of the groups, process the groups of the commands using the memory chips and generate and send a single interrupt to the host for each of the groups as each of the groups of the commands completes processing.
Each of the commands may include a command header and the command header includes the group number. A last command in the group of the commands may include a flag in a command header to indicate the last command to the controller. The group number may identify each of the commands as part of the group without using pointers in the commands to point to a next command in the group.)
Lee and Swing are analogous art because they are both from the same field of endeavor in digital data processing. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Lee and Swing before them to modify the memory controller of Lee to include the command attribute of a group command of Swing. The reason or motivation for doing so would be ([Swing 0005] to execute commands received from a host on the data storage device while minimizing the impact and overhead on the host.)
Farther, Lee teaches a buffer manager configured to allocate a free segment when there is available free segment among the plurality of segments in response to a segment allocation request from the host interface, ([Lee Col 2 lines 4-16] a buffer manager suitable for: determining one or more allocable segments, among the plurality of segments, for each of the plurality of operations; determining a priority of allocation for each of the plurality of segments based on the determined allocable segments for the plurality of operations; and allocating at least one segment among the plurality of segments based on the determined priority.)
wherein the host interface is further configured to process data associated with the command by using the allocated segment. ([Lee Col 7 lines 27-43] Referring to FIG. 3, the buffer 300 may be formed of a plurality of segments. The portion 302 shown in a dotted line may represent one segment. The buffer manager 136 may allocate the buffer 300 on a segment basis when the host interface 132 or the memory interface 142 requests buffer allocation.
The kind of buffer allocation request may include a write buffer allocation request, a read buffer allocation request, a map cache buffer allocation request, or a garbage collection buffer allocation request. The segments may be allocated in response to the buffer allocation request, and may temporarily store data for performing one among a write operation, a read operation, a map cache operation, and a garbage collection operation.) (i.e., the host interface processes data through an allocation)

Referring to claim 3, Lee modified teaches the controller of claim 1, 
wherein the host interface is further configured to provide the buffer manager with a group ID for identifying the command group of the command together with the segment allocation request. ([Swing 0019-21, 24] the controller may be configured to receive multiple groups of commands from the host, wherein each of the commands includes a group number to identify the commands as part of one of the groups, process the groups of the commands using the memory chips and generate and send a single interrupt to the host for each of the groups as each of the groups of the commands completes processing.
Each of the commands may include a command header and the command header includes the group number. A last command in the group of the commands may include a flag in a command header to indicate the last command to the controller. The group number may identify each of the commands as part of the group without using pointers in the commands to point to a next command in the group.)

Referring to claim 4, Lee modified teaches the controller of claim 3, further comprising 
a processor configured to allocate group IDs to command groups and ([Swing 0024] In another general aspect, a method for processing a group of commands on a data storage device having multiple memory chips may include receiving a group of commands from a host, where each of the commands in the group includes a same group number to identify the commands as part of the group, processing the group of commands using multiple memory chips and generating and sending a single interrupt to the host when the group of the commands completes processing.)
determine a maximum number of segments, which are allowed for a corresponding command group, for each group ID. ([Lee Claim 2] The controller of claim 1, wherein the buffer manager decides a size of data to be buffered by each kind of buffer allocation request according to a kind and attribute of a command received from a host, decides the number of segments that are allocable according to the kind of each buffer allocation request based on the size of the data to be buffered, and decides the segment attribute based on the decided number of segments.) (i.e., the controller decides how many segments are allowed per command, which would include the maximum number)

Referring to claim 5, Lee modified teaches the controller of claim 4, 
wherein the processor determines the maximum number of segments for each group ID to be less than a number of all segments included in the buffer. ([Lee Claim 2] The controller of claim 1, wherein the buffer manager decides a size of data to be buffered by each kind of buffer allocation request according to a kind and attribute of a command received from a host, decides the number of segments that are allocable according to the kind of each buffer allocation request based on the size of the data to be buffered, and decides the segment attribute based on the decided number of segments.) (i.e., the number of segments allocated is based on the command attribute, and the size of the data. That is, it varies. Thus, it is less than the total number of segments in the buffer.)

Referring to claim 6, Lee modified teaches the controller of claim 5, 
wherein the processor dynamically determines the maximum number of segments for each group ID on the basis of workload for each command group. ([Lee Col 9 lines 3-10] In the example of FIG. 4, the number of the dynamic segments may be six. The buffer manager 136 may set the numbers of the dynamic segments that may be allocated in response to a read buffer allocation request, a write buffer allocation request, and a map cache buffer allocation request in proportion to the size of the read data, the size of the write data, and the size of the map data to be buffered as 6, 4 and 2.)

Referring to claim 7, Lee modified teaches the controller of claim 3, 
wherein the host interface is further configured to determine the group ID of the command on the basis of a type of the command. ([Swing 0069] The interface may be configured to group operations based on different criteria including, but not limited to, the type of command, the size of the data request associated with the command, the type of data requested including requests from multiple different applications, the priority of the request, and combinations thereof)

Referring to claim 8, Lee modified teaches the controller of claim 3, 
wherein the host interface is further configured to determine the group ID of the command on the basis of a type of the command and an attribute of the data associated with the command. ([Swing 0069] The interface may be configured to group operations based on different criteria including, but not limited to, the type of command, the size of the data request associated with the command, the type of data requested including requests from multiple different applications, the priority of the request, and combinations thereof)

Referring to claim 9, Lee modified teaches the controller of claim 3, 
wherein the host interface is further configured to determine the group ID of the command differently for each command. ([Swing 0021] Each of the commands may include a command header and the command header includes the group number.)

Referring to claim 10, Lee modified teaches the controller of claim 3, 
wherein the buffer manager is further configured to determine a number of free segments to be allocated for the command on the basis of a maximum number of segments allowed for the group ID of the command, a current number of segments already allocated for the group ID, a number of segments required for processing the command and a number of free segments available in the buffer, and ([Lee Claim 2] The controller of claim 1, wherein the buffer manager decides a size of data to be buffered by each kind of buffer allocation request according to a kind and attribute of a command received from a host, decides the number of segments that are allocable according to the kind of each buffer allocation request based on the size of the data to be buffered, and decides the segment attribute based on the decided number of segments.)
wherein the buffer manager allocates the free segment for as many as the determined number of free segments to be allocated for the command. ([Lee Claim 6] at least one of the host interface and the memory interface requests the buffer manager for a buffer allocation.) (Because in [Lee Claim 7] the buffering operation is performed, the free segments were allocated prior to it.)

Referring to claim 11, Lee modified teaches the controller of claim 10, 
wherein the buffer manager is further configured to determine a number of segments available for the group ID on the basis of the maximum number of segments allowed for the group ID of the command and the current number of segments already allocated for the group ID, and ([Lee Claim 2] The controller of claim 1, wherein the buffer manager decides a size of data to be buffered by each kind of buffer allocation request according to a kind and attribute of a command received from a host, decides the number of segments that are allocable according to the kind of each buffer allocation request based on the size of the data to be buffered, and decides the segment attribute based on the decided number of segments.) (The buffer manager allocates the segments according to the command/request type in as group described by Swing.)
wherein the buffer manager determines, as the number of free segments to be allocated for the command, a smallest number among the number of segments available for the group ID, the number of
segments required for the group ID, and the number of free segments available in the buffer. 
(The controller decides how many segments are allowed per command group, which would include the minimum number because the segments are allocated on priority [Lee Col 7 lines 12-26]. As the buffer manager calculates the size of the read, map, and the data to buffered, the buffer manager knows the number of segments in the buffer [Lee Col 8 lines 52-61]. The buffer manager may keep the ratio of types of allocation requests (command groups), dividing the total of the buffer segments into the needed portions and keeping track of them [Lee Col 9 lines 1-10].)

Referring to claim 13, Lee modified teaches the controller of claim 10, 
wherein the buffer manager is further configured to determine the number of segments required for the group ID on the basis of a size of the data associated with the command and a size of the segment. ([Lee Col 9 lines 1-10] the ratio of the size of the read data, the size of the write data, and the size of the map data to be buffered may be decided as approximately 3:2:1. In the example of FIG. 4, the number of the dynamic segments may be six. The buffer manager 136 may set the numbers of the dynamic segments that may be allocated in response to a read buffer allocation request, a write buffer allocation request, and a map cache buffer allocation request in proportion to the size of the read data, the size of the write data, and the size of the map data to be buffered as 6, 4 and 2.)

Referring to claim 14, Lee teaches an operation method of a controller that controls a memory device, the operation method comprising: ([Lee Claim 1] A controller for controlling a memory device)
Lee teaches command processing, but does not disclose determining a command group of a command.
determining a command group of a command from a host on the basis of an attribute of the command; ([Swing 0019-21, 24] the controller may be configured to receive multiple groups of commands from the host, wherein each of the commands includes a group number to identify the commands as part of one of the groups, process the groups of the commands using the memory chips and generate and send a single interrupt to the host for each of the groups as each of the groups of the commands completes processing.
Each of the commands may include a command header and the command header includes the group number. A last command in the group of the commands may include a flag in a command header to indicate the last command to the controller. The group number may identify each of the commands as part of the group without using pointers in the commands to point to a next command in the group.)
Lee and Swing are analogous art because they are both from the same field of endeavor in digital data processing. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Lee and Swing before them to modify the memory controller of Lee to include the command attribute of a group command of Swing. The reason or motivation for doing so would be ([Swing 0005] to execute commands received from a host on the data storage device while minimizing the impact and overhead on the host.)
Farther, Lee teaches allocating a free segment among a plurality of segments included in a buffer of the controller; and ([Lee Col 2 lines 4-16] a buffer manager suitable for: determining one or more allocable segments, among the plurality of segments, for each of the plurality of operations; determining a priority of allocation for each of the plurality of segments based on the determined allocable segments for the plurality of operations; and allocating at least one segment among the plurality of segments based on the determined priority.)
processing data associated with the command by using the allocated segment. ([Lee Col 7 lines 27-43] Referring to FIG. 3, the buffer 300 may be formed of a plurality of segments. The portion 302 shown in a dotted line may represent one segment. The buffer manager 136 may allocate the buffer 300 on a segment basis when the host interface 132 or the memory interface 142 requests buffer allocation.
The kind of buffer allocation request may include a write buffer allocation request, a read buffer allocation request, a map cache buffer allocation request, or a garbage collection buffer allocation request. The segments may be allocated in response to the buffer allocation request, and may temporarily store data for performing one among a write operation, a read operation, a map cache operation, and a garbage collection operation.) (i.e., the host interface processes data through an allocation)

Referring to claim 16, Lee modified teaches the operation method of claim 14, further comprising determining a group ID for identifying the command group of the command. ([Swing 0019-21, 24] the controller may be configured to receive multiple groups of commands from the host, wherein each of the commands includes a group number to identify the commands as part of one of the groups, process the groups of the commands using the memory chips and generate and send a single interrupt to the host for each of the groups as each of the groups of the commands completes processing.
Each of the commands may include a command header and the command header includes the group number. A last command in the group of the commands may include a flag in a command header to indicate the last command to the controller. The group number may identify each of the commands as part of the group without using pointers in the commands to point to a next command in the group.)

Referring to claim 17, Lee modified teaches the operation method of claim 16, further comprising:
allocating group IDs to command groups; and ([Swing 0024] In another general aspect, a method for processing a group of commands on a data storage device having multiple memory chips may include receiving a group of commands from a host, where each of the commands in the group includes a same group number to identify the commands as part of the group, processing the group of commands using multiple memory chips and generating and sending a single interrupt to the host when the group of the commands completes processing.)
determining a maximum number of segments, which are allowed for a corresponding command group, for each group ID, wherein the maximum number is less than a number of all segments included in the buffer. ([Lee Claim 2] The controller of claim 1, wherein the buffer manager decides a size of data to be buffered by each kind of buffer allocation request according to a kind and attribute of a command received from a host, decides the number of segments that are allocable according to the kind of each buffer allocation request based on the size of the data to be buffered, and decides the segment attribute based on the decided number of segments.) (i.e., the controller decides how many segments are allowed per command, which would include the maximum number)

Referring to claim 18, Lee modified teaches the operation method of claim 17, wherein the determining of the maximum number of segments comprises dynamically determining the maximum number of segments for each group ID on the basis of workload for each command group. ([Lee Col 9 lines 35-37] The segment attribute of a dynamic segment may be decided periodically based on a change in the workload of the memory system 110.)

Referring to claim 19, Lee modified teaches the operation method of claim 16, 
wherein the allocating of the free segment comprises allocating the free segment for as many as a number that is determined ([Lee Claim 6] at least one of the host interface and the memory interface requests the buffer manager for a buffer allocation.) (Because in [Lee Claim 7] the buffering operation is performed, the free segments were allocated prior to it.)
on the basis of a maximum number of segments allowed for the group ID of the command, a current number of segments already allocated for the group ID, a number of segments required for processing the command, and a number of free segments available in the buffer. ([Lee Claim 2] The controller of claim 1, wherein the buffer manager decides a size of data to be buffered by each kind of buffer allocation request according to a kind and attribute of a command received from a host, decides the number of segments that are allocable according to the kind of each buffer allocation request based on the size of the data to be buffered, and decides the segment attribute based on the decided number of segments.)

Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 11194507 B2) in view of Swing (US 20100262738 A1) as applied to claims 2 and 14 above, and further in view of Walker(US 20200159436 A1).

Referring to claim 2, Lee in view of Swing teaches the controller of claim 1, wherein the host interface is further configured to:
Lee in view of Swing teaches buffer allocation requests, but does not explicitly teach receiving the buffer ID from, and providing the buffer manager the buffer ID with the allocation request.
Walker teaches provide the buffer manager with a buffer identifier (ID) allocation request to acquire a buffer ID from the buffer manager, and ([Walker Claim 22] The method of claim 21, further comprising: setting a status of the buffer to indicate that the buffer comprises the data and is ready to transfer the data to a controller using a data channel of an interface that is configured to facilitate communications between the buffer and the controller.) ([Applicant 0089] states: “The buffer ID allocation table 300 may include, as the buffer ID  allocation information, state information STATE indicating allocation or non-allocation for each buffer ID and group ID information group ID corresponding to an allocated buffer ID.” This makes the status of a buffer as Walker describes, an equivalent of a buffer ID.)
Lee, Swing, and Walker are analogous art because they are both from the same field of endeavor in digital data processing. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Lee and Swing before them to modify the buffer structure of Lee and Swing to include the buffer status of Walker. The reason or motivation for doing so would be ([Walker 0015] to support the data migration operations.)
provide the acquired buffer ID to the buffer manager together with the segment allocation request, and ([Walker Claim 23] The method of claim 22, further comprising: transmitting, using a channel of the interface, the channel configured to transmit an indication that the data have been stored in the buffer based at least in part on storing the data.)
wherein the host interface processes the data associated with the command by accessing the allocated segment according to the acquired buffer ID after the buffer manager allocates the free segment for the buffer ID. ([Walker Claim 24] The method of claim 21, further comprising: transferring the data to a controller using a data channel of an interface based at least in part on storing the data in the buffer, the interface configured to facilitate communications between the buffer and the controller.) (The data is transferred in segments as described by the combination of Lee)

Referring to claim 15, Lee in view of Swing teaches the operation method of claim 14, further comprising 
Lee in view of Swing teaches buffer allocation requests, but does not explicitly teach receiving the buffer ID from, and providing the buffer manager the Buffer ID with the allocation request.
Walker teaches allocating a buffer ID corresponding to the command, ([Walker Claim 22] The method of claim 21, further comprising: setting a status of the buffer to indicate that the buffer comprises the data and is ready to transfer the data to a controller using a data channel of an interface that is configured to facilitate communications between the buffer and the controller.) ([Applicant 0089] States: “The buffer ID allocation table 300 may include, as the buffer ID  allocation information, state information STATE indicating allocation or non-allocation for each buffer ID and group ID information group ID corresponding to an allocated buffer ID.” This makes the status of a buffer as Walker describes, an equivalent of a buffer ID. The action is in response to a command [Lee Claim 2])
Lee, Swing, and Walker are analogous art because they are both from the same field of endeavor in digital data processing. Before the effective date of the invention, it would have been obvious to a person of ordinary skill in the art having the teaching of Lee and Swing before them to modify the buffer structure of Lee and Swing to include the buffer status of Walker. The reason or motivation for doing so would be ([Walker 0015] to support the data migration operations.)
wherein the allocating of the free segment comprises allocating the free segment for the buffer ID, and ([Walker Claim 23] The method of claim 22, further comprising: transmitting, using a channel of the interface, the channel configured to transmit an indication that the data have been stored in the buffer based at least in part on storing the data.)
wherein the processing of the data associated with the command by using the allocated segment comprises accessing the allocated segment according to the buffer ID after the allocating of the free segment for the buffer ID. ([Walker Claim 24] The method of claim 21, further comprising: transferring the data to a controller using a data channel of an interface based at least in part on storing the data in the buffer, the interface configured to facilitate communications between the buffer and the controller.) (The data is transferred in segments as described by Lee)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 11194507 B2) in view of Swing (US 20100262738 A1) as applied to claims 2-11 above, and further in view of Meleshchuk (US 20050204360 A1).

Referring to claim 12, Lee modified teaches sending an error signal, but does not teach sending an error message in response to the buffer being full.
Meleshchuk teaches the controller of claim 11, wherein the buffer manager is further configured to provide, in response to the segment allocation request, an error signal to the host interface without the allocating of the free segment when the number of available segments for the group ID or the number of free segments available in the buffer is '0'. ([Meleshchuk 0049] At block 610, the IPC manager allocates another buffer based on the buffer size table. At block 612, data is stored in the other buffer. At decision block 614, the IPC manager determines whether the other buffer is full. If not, then at decision block 616 the IPC manager determines whether the buffer delay time is reached. If the buffer is full at decision block 614 or the buffer delay time was reached at block 616, then at block 618 another message is sent that includes data from the other buffer and another time is noted. At block 620, the IPC manager stores the size of the other buffer in the buffer size table.) (Because the buffer is full, the segments cannot be allocated.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136